Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Restriction Not Required
In this application, the following embodiments are found:
Embodiment 1:	Reproductions 1.1-1.7
Embodiment 2:	Reproductions 2.1-2.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.   Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  
A design claim covers the entire design as a whole.  Unlike an effort to establish a prima facie case of obviousness under 35 USC § 103, the elements of the design are not considered individually under 35 USC § 121.  Designs are indistinct inventions if: (1) the multiple designs have overall appearances with basically the same design characteristics; and (2) the differences between the multiple designs are insufficient to patentably distinguish one design from the other.  Differences may be considered patentably insufficient when they are de minimis or obvious to a designer of ordinary skill in the art.
In this application, the alternate embodiments are directed to the same screw magazine part of a drill driver. Differences between the designs appear to be alternate methods in illustration, i.e. photograph versus ink line drawings, and to areas of color contrast. In Embodiment 1, the disclosure relies upon line or ink drawings with no designations of color contrast between surfaces. The disclosure of Embodiment 2 consists of exclusively photographs or computer-generated images. While the method of illustration is different, the screw magazine part being illustrated appears the same. Moreover, the scope of protection sought between the embodiments also appear to be the same. The act of disclosing the alternate designs in a different format of illustration does not actually constitute a different design. Additionally, the design of Embodiment 2 also shows slight differences in the areas of color contrast. Color schemes and applications, in and of themselves, do not create patentably distinct designs. For these reasons, the alternate embodiments are not considered to be patentably distinct.
A claim made up of various patentably indistinct designs may be rejected by applying prior art to any one of the embodiments.  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above-identified embodiments.
Description of the Reproductions
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Applicant is not required to correct the aforementioned noted formal matters but may wish to do so to place the application in better form.  To this end, the following format and language is suggested:
-- 1.1 is a perspective view of a screw magazine embodying our new design in accordance to a first embodiment;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof;
1.7 is a bottom plan view thereof.
2.1 is a perspective view of a screw magazine embodying our new design in accordance to a second embodiment;
2.2 is a front elevation view thereof;
2.3 is a rear elevation view thereof;
2.4 is a left side elevation view thereof;
2.5 is a right side elevation view thereof;
2.6 is a top plan view thereof;
2.7 is a bottom plan view thereof. --
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or pre-AIA  35 U.S.C. § 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. § 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a screw magazine part of a drill driver.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding for all portions of the screw magazine part of a drill driver for which the design is embodied. In particular, the disclosure is insufficient because of the follow:
AMBIGUITIES IN CONFIGURATION
The large center area of the body of the screw magazine includes a recessed surface. This surface has an irregular shape and appears to be recessed at varied degree of depths. The lines suggest a wedge-shaped recession of said surface. However, this particular wedge-shaped characterization is unclear. In particular, parts of the solid line showing transitions from demarcating edges to suggesting contours of the surface. How this transition from edge to contour is poorly represented and consequently unclear.

    PNG
    media_image1.png
    391
    638
    media_image1.png
    Greyscale


INSUFFICIENT NUMBER OF VIEWS
A sufficient number of views is generally needed to disclose the three-dimensional appearance of an article and its various components. Since a three-dimensional object is characterized by length, width and height, these attributes must each be adequately disclosed for a clear and concise understanding of their form. However, there are features of the screw magazine that have not been disclosed with these essential forms of information. Specifically, the top and bottom plan views of the screw magazine disclose features and/or portions that are not visible in other views. These array of features may occupy planes of varied depths and have surfaces that either contour or sit coplanar with surrounding parts. However, these attributes of depths and contour are not clearly illustrated or have not been disclosed. Moreover, it is not entirely clear whether some of the solid line perimeters are edge representations for openings or correspond to solid surfaces.
In the top and bottom plan views below, the internal mechanisms are unclear for the above reason:

    PNG
    media_image2.png
    195
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    516
    media_image3.png
    Greyscale


UNDEFINED SCOPE OF PROTECTION SOUGHT
The reproductions/drawings use three distinct line styles – solid lines, shade lines, and broken lines. It is understood that solid lines and shade lines are representations for subject matters in which protection is sought. Broken lines, however, can be used for different purposes. While broken lines are quite often used to designate subject matters that are excluded from the claimed design, there are instances in which broken lines may actually define material structure of the design. Therefore, it is imperative that the broken line showings be clearly defined and explained. In this application, there is no such explanation for what the broken lines show and whether that showing is an aspect of the claimed design. Consequently, without this understanding, the scope of the claim cannot be ascertained.
Similarly, Embodiment 2 uses two distinct hues of color: red and gray. There is no description in the specification that explains the showing and purpose of the showing of color. Like broken lines, color shading may be used to highlight subject matters in which protection is not sought. Alternatively, color may be used to represent the color shown and taken as an attribute for which protection is sought. These aspects of the disclosure have not been clearly defined and affect the scope of the claim.
CHARACTER AND CONTOUR OF SURFACES
While surface shading is not required, it may be necessary in particular cases to shade the figures to show clearly the character and contour of all surfaces of any 3-dimensional aspects of the design. Surface shading is also necessary to distinguish between any open and solid areas of the article. Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and indefinite under section 112. In this application, the three-dimensional appearance for some portions of the screw magazine is unascertainable because the character and contouring of their surfaces have not been appropriately defined.
The screw magazine in which the claim is embodied consists of surfaces that contour, bend, and slope in various directions. The relative contours and depths between the surfaces are not defined in a clear and meaningful way. The shape is demarcated by several curvilinear lines and subdivided into separate surfaces that occupy planes of different depths. The contours and depths between these surfaces have either not been represented or have been represented in an ambiguous way. The juxtaposition in depth between these surfaces are rather complicated; they are not forms configured from merely simple shaped structures, e.g. box with orthogonal straight planes. The simple solid outlines used in the drawings are only representative of the edges of a surface and fail to actually define the character, contour, and relative depths of those surfaces. Without a clear understanding of these contours and depths, the design is ambiguous. The following surfaces and planes are not understood for this reason.

    PNG
    media_image4.png
    382
    491
    media_image4.png
    Greyscale

Lines alone only service an idea for where edges are located relatively one another. An understanding of edges is generally sufficient to understand simple shapes and objects. However, this screw magazine article is clearly not a simplified object that may be characterized by planar sides oriented at orthogonal planes. Consequently, more detail is needed and can likely be provided in the form of appropriate and accurate shading of surfaces.
Examiner’s Comments
The above rejection, the examiner has relied upon illustrations from Embodiment 1 to demonstrate the deficiencies that contribute to the claim’s lack of enablement and indefiniteness. The same deficiencies are also applicable and relevant to Embodiment 2.
To overcome this rejection, applicant may attempt to persuasively argue and traverse the merits of the rejected. Alternatively, applicant may attempt to make the following amendments:
Clearly define and demarcate the large recessed wedge-shaped surface. Appropriately shade the surface to show its character and contour relative to adjacent surfaces.
Broaden the claim to exclude the non-enabling features identified in the single view showings of the top and bottom plan views. To properly exclude these features from the scope of the claim, reducing their solid line showing to broken lines would be acceptable.
Provide a description preceding the claim that explains the showing and purpose of the broken lines and colors used.
Appropriately and accurate shade all of the views so that the character and contour of each surface is adequately represented.
Effective incorporation of the following suggestions may place the application in better position for allowability.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).	
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls.  If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview:  darlington.ly@uspto.gov.  The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO.  Replies to office actions may not be sent via email.  For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR § 1.33 and 37 CFR § 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see:  https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:  https://portal.uspto.gov/pair/PublicPair
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914